Opinion by
Mr. Justice Dean,
The reasons given by the learned judge of the court below in support of the first part of his opinion, that authority to grant the amendment of the charter asked for is to be found in the original act of incorporation of February 12, 1850, are not without force, but we do not think it necessary to consider that question, and therefore do not pass upon it. We are of opinion, the authority is amply sustained by the supplementary legislation. The special act of April 10, 1867, section 2, says, “The said officers and professors by this act shall have conferred upon them all the rights, immunities and privileges as to lecturing, granting diplomas and conferring degrees in medicine as is possessed by the officers and professors of the University of Pennsylvania at this time.”
We take the word “medicine” in its common signification, which in the beginning included, and yet, with most of us, includes all learning having for its object the care of the health and the cure of the ills of the human body. Even, within the recollection of some of us, the practising physician or family doctor kept in his own office his drugs, compounded them himself, and not seldom maintained a dental chair wherein he seated his patients and dosed or extracted their ailing teeth. He had no l only been taught dental surgery and pharmacy, but practised both under his degree from a college of medicine. A college of dental surgery may be restricted to granting a degree only, in that particular branch of the profession; the narrower would not include the broader field of learning surrounding it; but if, as is not disputed, the Medico-Chirurgical College has full authority to teach all branches of medicine, including dental surgery and pharmacy, by necessary implication, under the act of 1867, it has the power to certify by diploma or degree the proficiency and qualification of the student in that particular branch of the main subject.
The petition does not ask that any new power be conferred by the court; it only prays for an amendment declaratory of its existing authority under the act of 1867. It had unquestioned authority to impart instruction in dental surgery and pharmacy; its authority to say it had imparted it and the *124student had absorbed it might be questioned, because such authority was only necessarily implied and not expressly given; the prayer and the decree of the court below went no further than, in relief of this uncertainty; not uncertainty of lawyers or courts, but of possible future patients or patrons of those graduates who had been fitted to serve them. It is argued, a doubtful power in a charter does not exist; this is a sound rule of construction of corporate grants; but it is just as well settled that if the power is necessarily implied from the object and terms of the grant, it is to be recognized as if expressed.
This college having been created by special legislation before the constitution of 1874, its powers are to be ascertained by an interpretation of the acts creating it; therefore, the questions raised by counsel for appellee concerning the act of June 25, 1895, demand no discussion.
The decree of the court below is affirmed and appeal dismissed.